DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation “…collects the related information from different addresses corresponding to the related information…..to perform a follow-up process on this single file.” should be “…collects the plurality of different related information from different addresses corresponding to the plurality of different related information…..to perform a follow-up process on the single file.” according to antecedent basis requirement if the underlined portions of the claim limitation are referring back to previously defined “plurality of different related information” and “single file”, respectively, otherwise the claim should clearly define the differences.

Regarding claim 2, the claim limitation “…collects the related information from different addresses corresponding to the related information…..to perform a follow-up process on this single file.” should be “…collects the plurality of different related information from the different addresses corresponding to the plurality of different related information…..to perform a follow-up process on the single file.” according to antecedent basis requirement if the underlined portions of the claim limitation are referring back to previously defined “plurality of different related information”, “different address” and “single file”, respectively, otherwise the claim should clearly define the differences.
Regarding claim 3, the claim limitation “…the related information…” should be “…the plurality of different related information…” according to antecedent basis requirement if “related information” is referring back to previously defined “plurality of different related information”, otherwise the claim should clearly define the differences.
Regarding claim 18, the claim limitation “…collecting the related information from different addresses corresponding to the related information…” should be “…collecting the plurality of different related information from different addresses corresponding to the plurality of different related information…” according to antecedent basis requirement if the underlined portions of the claim limitation are referring back to previously defined “plurality of different related information”, otherwise the claim should clearly define the differences.

Regarding claim 19, the claim limitation “…collecting the related information from different addresses corresponding to the related information…” should be “…collecting the plurality of different related information from the different addresses corresponding to the plurality of different related information…” according to antecedent basis requirement if the underlined portions of the claim limitation are referring back to previously defined “plurality of different related information” and “different address”, respectively, otherwise the claim should clearly define the differences.
Regarding claim 20, the claim limitation “…the related information…” should be “…the plurality of different related information…” according to antecedent basis requirement if “related information” is referring back to previously defined “plurality of different related information”, otherwise the claim should clearly define the differences.

Allowable Subject Matter
4.	Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The reference Chien (2017/0033559) discloses similar invention as recited in claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Richard Tan/Primary Examiner 2849